AILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the item identifier configured to: i) identify an unknown item….s, ii) isolate an unknown item image… iii) crop the unknown item image ….. iv) correct a perspective angle…., v) adjust a brightness of the perspective angle image….., vi) reduce a size of the brightness corrected image…, and vii) provide the low resolution image…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 20170147903, hereinafter “Booth”), in view of Jenks et al. (US 20100123732, hereinafter “Jenks”), in view of Bock et al. (US 20170140144, hereinafter “Bock”) and further in view of Zhang et al. (US 20060256215, hereinafter “Zhang”).
Regarding claim 1, Booth discloses,
A method, comprising: 
“obtaining images captured for a shelf in a store(An image 40 is taken of the store shelf and the products therein, Para. [0020])”; 
“producing a cropped image from the images representing an unknown item picked from the shelf(The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020])”; and 
“identifying a known item from the final low-resolution image(the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
However, Booth does not explicitly disclose, “reducing an existing size and an existing resolution of the cropped image into a smaller and a lower resolution version of the cropped image”.
(with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Booth by specifically providing reducing an existing size and an existing resolution of the cropped image into a smaller and a lower resolution version of the cropped image, as taught by Jenks for the purpose of enabling users to examine content with increased flexibility and effectiveness.
Further, the combination of Booth and Jenks does not disclose, “processing the cropped image to produce a final low-resolution image”.
In a similar field of endeavor, Bock discloses, “processing the cropped image to produce a final low-resolution image (The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth and Jenks by specifically providing processing the cropped image to produce a final low-
Further, the combination of Booth, Jenks and Bock does not disclose, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels.”
In a similar field of endeavor, Zhang discloses, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels (The dark noise subtraction algorithm 65 scales the reference image data 80 by the estimated scale factor to produce scaled reference image data. The dark noise subtraction algorithm further subtracts the scaled reference image data from the raw image data 50 to subtract out the dark noise signal in the raw image data 50, Paras. [0019]-[0021]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks and Bock by specifically providing wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels, as taught by Zhang for the purpose of producing the desired image signal 90 without a significant part of the dark noise component.


Regarding claim 12, Booth discloses, 
A method, comprising: 
“identifying from images when an unknown item has been picked from a shelf of a store by producing an unknown item image from the images(An image 40 is taken of the store shelf and the products therein, Para. [0020])”; 
“cropping the unknown item image producing a cropped image(The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020])”; and  
“Docket No. 18-037916providing the final low-resolution image for identifying the unknown item as a known item(the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
However, Booth does not explicitly disclose, “reducing an existing size of the image”.
In a similar field of endeavor, Jenks discloses, “reducing an existing size of the image (with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.

Further, the combination of Booth and Jenks does not explicitly disclose, “correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness corrected image, reducing a resolution of the brightness corrected image producing a final low-resolution image”.
In a similar field of endeavor, Bock discloses, “correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness corrected image, reducing a resolution of the brightness corrected image producing a final low-resolution image(The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Booth and Jenks by specifically providing correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness corrected image, reducing a resolution of the brightness corrected image 
Further, the combination of Booth, Jenks and Bock does not disclose, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels.”
In a similar field of endeavor, Zhang discloses, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels (The dark noise subtraction algorithm 65 scales the reference image data 80 by the estimated scale factor to produce scaled reference image data. The dark noise subtraction algorithm further subtracts the scaled reference image data from the raw image data 50 to subtract out the dark noise signal in the raw image data 50, Paras. [0019]-[0021]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks and Bock by specifically providing wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels, as taught by Zhang for the purpose of producing the desired image signal 90 without a significant part of the dark noise component.
Regarding claim 15, the combination of Booth, Jenks, Bock and Zhang k discloses everything claimed as applied above (se claim 12), further Booth discloses,  (the inventor has selected at least the following criteria for filtering: pixel size of the connected component, aspect ratio of the pixels of the connected component, and solidity limit of the pixels of the connected component. It is preferred that for the size of a connected component to be considered an image feature 50 it needs to have a pixel height (ph) or a pixel width (pw) in excess of 17 pixels and both the pixel height and pixel width needs to be less than 350 pixels. For an aspect ratio of a connected component to be considered an image feature 50, the aspect ratio of pixel height to pixel width needs to be less than 5, preferably less than 3, Para. [0024]).”
Regarding claim 16, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (se claim 12), further Bock discloses, “wherein correcting further includes adjusting each perspective angle by plus or minus 30 degrees in the direction of both the vertical and horizontal within the cropped image when producing the perspective angle image(The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038]).”
Regarding claim 19, Booth discloses, 
A system, comprising: 
“a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing an item identifier (The compare 60 and matching 70 can take place on a computing device 73, such as a desktop, laptop, smart phone, tablet, etc., having one or more controller(s) 75, such as an ASIC(s), microprocessor(s), circuit(s), etc., have executable instructions that act on the images, Para. [0020])”; and 
“the item identifier configured to: i) identify an unknown item from a plurality of images captured for a shelf of a store having the unknown item and a plurality of other items (An image 40 is taken of the store shelf and the products therein, Para. [0020]), ii) isolate an unknown item image from the plurality of images, iii0 cropping the unknown item image producing a cropped image (The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020]), vii) Docket No. 18-037916 provide the low resolution image for identifying a known item represented in the low resolution item that was picked from the shelf in the store by a consumer (the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
However, Booth does not explicitly disclose, “vi) reduce a size of the brightness corrected image producing a low resolution image”.
In a similar field of endeavor, Jenks discloses, “vi) reduce a size of the brightness corrected image producing a low resolution image (with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Booth by specifically providing reducing a size of the brightness corrected image producing a low resolution image, as taught by Jenks for the purpose of enabling users to examine content with increased flexibility and effectiveness.
Further, the combination of Booth and Jenks does not explicitly disclose, “iv) correct a perspective angle of the cropped image producing a perspective angle image, v) adjust a brightness of the perspective angle image producing a brightness corrected image”.
In a similar field of endeavor, Bock discloses, “iv) correct a perspective angle of the cropped image producing a perspective angle image, v) adjust a brightness of the perspective angle image producing a brightness corrected image (The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Booth by specifically providing correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness 
Further, the combination of Booth, Jenks and Bock does not disclose, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels.”
In a similar field of endeavor, Zhang discloses, “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels (The dark noise subtraction algorithm 65 scales the reference image data 80 by the estimated scale factor to produce scaled reference image data. The dark noise subtraction algorithm further subtracts the scaled reference image data from the raw image data 50 to subtract out the dark noise signal in the raw image data 50, Paras. [0019]-[0021]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks and Bock by specifically providing wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels, as taught by Zhang for the purpose of producing the desired image signal 90 without a significant part of the dark noise component.



Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Jenks, in view of Bock, in view of Zhang and further in view of Chan et al. (US 20190362135, hereinafter “Chan”).
Regarding claim 2, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 1), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “providing an item code for the known item to a transaction manager of a frictionless store for adding to a shopping cart of a consumer while shopping in the store.”
In a similar field of endeavor, Chan discloses, “providing an item code for the known item to a transaction manager of a frictionless store for adding to a shopping cart of a consumer while shopping in the store (In exemplary embodiments, methods, systems, and computer program products for tracking customers and managing inventory in a smart store are provided. As used herein the term smart store refers to a retail store in which a customer can pick-up desired items, leave the store and be charged for the items without having to go through a checkout process, Para. [0026]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing an item code for the known item to a transaction manager of a frictionless store for adding to a shopping cart of a consumer while 
Regarding claim 20, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 19), however the combination of Booth, Jenks and Bock does not explicitly disclose, “wherein the item identifier is provided within the store as a component of a frictionless store system.”
In a similar field of endeavor, Chan discloses, “wherein the item identifier is provided within the store as a component of a frictionless store system (In exemplary embodiments, methods, systems, and computer program products for tracking customers and managing inventory in a smart store are provided. As used herein the term smart store refers to a retail store in which a customer can pick-up desired items, leave the store and be charged for the items without having to go through a checkout process, Para. [0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing wherein the item identifier is provided within the store as a component of a frictionless store system, as taught by Chan for the purpose efficiently charging customers for the items without having to go through a checkout process.

Claim(s) 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Jenks in view of Bock, in view of Zang and further in view of Buibas et al. (US 10373322, hereinafter “Buibas”).
Regarding claim 3, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 1), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “wherein obtaining further includes obtaining a first image of the shelf that includes the unknown item on the shelf at a first time and obtaining a second image of the shelf that is missing the unknown item from the shelf at a second time.”
In a similar field of endeavor, Buibas discloses, “wherein obtaining further includes obtaining a first image of the shelf that includes the unknown item on the shelf at a first time and obtaining a second image of the shelf that is missing the unknown item from the shelf at a second time(Cameras 121 and 122 (and other cameras in store 101 if available) may observe item storage areas such as area 102, as well as areas of the store where people enter, leave, and circulate. By analyzing camera images over time, the processor 130 may track people as they move through the store. For example, person 103 is observed at time 141 standing near item storage area 102, and at a later time 142 after he has moved away from the item storage area. Using possibly multiple cameras to triangulate the person's position, and the 3D store model 131, the processor 130 may detect that person 103 is close enough to item storage area 102 at time 141 to move items on the shelf. By comparing images of storage area 102 at times 141 and 142, the system may detect that item 111 has been moved and may attribute this motion to person 103 since that person was proximal to the item in the time range between 141 and 142, Col. 8; lines 19-30).”

Regarding claim 13, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 12), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “wherein identifying further includes continuously comparing pairs of images taken of the shelf.”
In a similar field of endeavor, Buibas discloses, “wherein identifying further includes continuously comparing pairs of images taken of the shelf(Cameras 121 and 122 (and other cameras in store 101 if available) may observe item storage areas such as area 102, as well as areas of the store where people enter, leave, and circulate. By analyzing camera images over time, the processor 130 may track people as they move through the store. For example, person 103 is observed at time 141 standing near item storage area 102, and at a later time 142 after he has moved away from the item storage area. Using possibly multiple cameras to triangulate the person's position, and the 3D store model 131, the processor 130 may detect that person 103 is close enough to item storage area 102 at time 141 to move items on the shelf. By comparing images of storage area 102 at times 141 and 142, the system may detect that item 111 has been moved and may attribute this motion to person 103 since that person was proximal to the item in the time range between 141 and 142, Col. 8; lines 19-30).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing wherein identifying further includes continuously comparing pairs of images taken of the shelf, as taught by Buibas for the purpose of enabling an autonomous store system that analyzes images from cameras to track people in the store, and to detect interactions of these people with items in the store such as products on store shelves.
Regarding claim 14, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 12), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “wherein continuously comparing further includes subtracting a later taken image in each pair of images from a prior taken image in that pair and isolating the unknown item image.”
In a similar field of endeavor, Buibas discloses, “wherein continuously comparing further includes subtracting a later taken image in each pair of images from a prior taken image in that pair and isolating the unknown item image(Cameras 121 and 122 (and other cameras in store 101 if available) may observe item storage areas such as area 102, as well as areas of the store where people enter, leave, and circulate. By analyzing camera images over time, the processor 130 may track people as they move through the store. For example, person 103 is observed at time 141 standing near item storage area 102, and at a later time 142 after he has moved away from the item storage area. Using possibly multiple cameras to triangulate the person's position, and the 3D store model 131, the processor 130 may detect that person 103 is close enough to item storage area 102 at time 141 to move items on the shelf. By comparing images of storage area 102 at times 141 and 142, the system may detect that item 111 has been moved and may attribute this motion to person 103 since that person was proximal to the item in the time range between 141 and 142, Col. 8; lines 19-30).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing wherein identifying further includes wherein continuously comparing further includes subtracting a later taken image in each pair of images from a prior taken image in that pair and isolating the unknown item image, as taught by Buibas for the purpose of enabling an autonomous store system that analyzes images from cameras to track people in the store, and to detect interactions of these people with items in the store such as products on store shelves.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Jenks, in view of Bock, in view of Zhang and further in view of Chen.
Regarding claim 17, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 12), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “wherein adjusting further 
In a similar field of endeavor, Chen discloses, “wherein adjusting further includes reducing the selective components of Hue Saturation Values (HSV) in the perspective angle image by one-third when producing the brightness corrected image(the one or more processors onboard the self-driving vehicle can process, using one or more image processing techniques, images captured with the adaptive neutral density filter system 200 to determine image quality. In such embodiments, angle of incident, and hue, saturation, and value of the captured image can be compared with a known good image. Based on these image quality metrics, the adaptive neutral density filter system 200 compensates light entering the camera 202 so that subsequent images have ideal image quality metrics, Para. [0046]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing wherein adjusting further includes reducing the selective components of Hue Saturation Values (HSV) in the perspective angle image by one-third when producing the brightness corrected image, as taught by Chen for the purpose of providing image with optimal quality.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Jenks, in view of Bock, in view of Zhang and further in view of Weng.
Regarding claim 18, the combination of Booth, Jenks, Bock and Zhang discloses everything claimed as applied above (see claim 12), however the combination of Booth, Jenks, Bock and Zhang does not explicitly disclose, “wherein reducing further includes reducing a size of the brightness corrected image to approximately 60 total pixels when producing the final low-resolution image.”
In a similar field of endeavor, Weng discloses, “wherein reducing further includes reducing a size of the brightness corrected image to approximately 60 total pixels when producing the final low-resolution image (analyze the amount of intensity or brightness to be enhanced by HDR for each of a number of regions or pixels of a preview, image or video frame, convert the level of brightness to an enhancement ratio and map to a corresponding strength of noise reduction, and then perform noise reduction for affected regions or pixels individually, Paras. [0017]-[0018]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Booth, Jenks, Bock and Zhang by specifically providing wherein reducing further includes reducing a size of the brightness corrected image to approximately 60 total pixels when producing the final low-resolution image, as taught by Weng for the purpose of providing digital imagery of optimal quality after HDR processing.


Allowable Subject Matter
Claim(s) 4-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of Booth, Jenks, Bock, Zhang and Buibas whether taken alone or combination, do not teach or suggest the following novel features: “a method further comprising , wherein obtaining further includes subtracting second pixels of the second image from first pixels of the first image to obtain a resulting image for the unknown item” in combination with all the recited limitations of the claims 1 and 3.

Relevant reference(s)
US 20190087966: The invention is directed to an object tracking system, which includes an appliance comprising at least one operating volume and an access region through which the operating volume is accessed, at least one imager configured to capture image data in a field of view comprising the access region, and a controller in communication with the imager.
US 20180218351: The invention is directed to a mobile shopping unit of an automated checkout system includes one or more sensors within a shopping cart that detect when a change to the contents of the shopping cart has occurred. If the mobile shopping unit detects a change, the mobile shopping unit captures image data of the contents of the shopping cart using one or more cameras mounted to the shopping cart.
US 20170262795: The invention is directed to a system that is primarily designed to help customers find products in a store is described. It supplements existing systems that provide a shelf location for a requested product. The current system employs high resolution cameras, such as the security cameras, and creates an image database indexed by product location. A customer uses software on a phone or home computer to interface with a server of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641